Nebraska Advance Sheets
	              FEDERAL NAT. MORTGAGE ASSN. v. MARCUZZO	301
	                           Cite as 289 Neb. 301

   Although Narvaez did not know the first name of the person
he identified as “Voss,” another witness, Perna, testified that he
had visited “Matthew Voss” in the prison in Florida, and Perna
identified the murder victim in this case as the “Voss” he vis-
ited in Florida. Perna also testified that Levering was discussed
during his conversation with “Voss” in Florida.
   Narvaez’ testimony was relevant to the State’s case and
was not unfairly prejudicial. The strength of the evidence was
for the jury to assess. See State v. Matit, 288 Neb. 163, 846
N.W.2d 232 (2014) (appellate court does not pass on cred-
ibility of witnesses or reweigh evidence because such are mat-
ters for finder of fact). The court did not abuse its discretion
when it overruled Henderson’s motion for a mistrial and his
motion to strike Narvaez’ testimony. We reject this assignment
of error.
                        VI. CONCLUSION
   Henderson makes numerous assignments of error pertaining
to pretrial and trial rulings, including the claim that the district
court erred when it did not suppress evidence obtained from
the search of his cell phone and admitted such evidence at
trial. For the reasons explained above, we find no error and we
affirm his convictions and sentences.
                                                       Affirmed.



              Federal National Mortgage Association,
                appellee, v. Brian S. M arcuzzo and
                 Donna M. Marcuzzo, appellants.
                                    ___ N.W.2d ___

                       Filed October 17, 2014.     No. S-13-929.

 1.	 Courts: Time: Appeal and Error. Where no timely statement of errors is filed
     in an appeal from a county court to a district court, appellate review is limited to
     plain error.
 2.	 Jurisdiction: Appeal and Error. It is the duty of an appellate court to determine
     whether it has jurisdiction over the matter before it, irrespective of whether the
     issue is raised by the parties.
    Nebraska Advance Sheets
302	289 NEBRASKA REPORTS


  3.	 ____: ____. If the court from which an appeal was taken lacked jurisdiction, then
      the appellate court acquires no jurisdiction.
  4.	 ____: ____. The question of jurisdiction is a question of law, which an appellate
      court resolves independently of the trial court.
 5.	 Appeal and Error. Plain error is error plainly evident from the record and of
      such a nature that to leave it uncorrected would result in damage to the integrity,
      reputation, or fairness of the judicial process.
 6.	 Forcible Entry and Detainer: Property: Words and Phrases. The forcible
      entry and detainer action is a special statutory proceeding designed to provide a
      speedy and summary method by which the owner of real estate might regain pos-
      session of it from one who had unlawfully and forcibly entered into and detained
      possession thereof, or one who, having lawfully entered, then unlawfully and
      forcibly detained possession.
 7.	 Forcible Entry and Detainer: Legislature. Because of its summary nature, the
      Legislature, under Neb. Rev. Stat. § 25-21,219 (Reissue 2008), has narrowed the
      issues that can be tried in a forcible entry and detainer action to the right of pos-
      session and statutorily designated incidents thereto.
 8.	 Forcible Entry and Detainer: Title. A forcible entry and detainer action does
      not try the question of title, but only the immediate right of possession.
 9.	 Forcible Entry and Detainer: Title: Courts: Jurisdiction. If the resolution of a
      forcible entry and detainer action requires a court to determine a title dispute, the
      court must dismiss the case for lack of jurisdiction.
10.	 ____: ____: ____: ____. When a forcible entry and detainer action is ongoing,
      the mere averment that title is in dispute in another action involving the same
      property does not automatically divest the court hearing the forcible entry and
      detainer action of jurisdiction. Instead, the court may proceed until the evidence
      discloses that the question involved is one of title.
11.	 Trial: Evidence. An extrajudicial admission is simply an item of evidence in
      the mass of evidence adduced during a trial, admissible in contradiction and
      impeachment of the present claim and other evidence of the party making
      the admission.
12.	 Real Estate: Title: Evidence. A court must find from the competent evidence
      whether title to real estate is drawn in question, and not from the pleadings or
      from the claims or pretensions of the parties.
13.	 Forcible Entry and Detainer. A forcible entry and detainer action is limited in
      scope. Its purpose is to determine the immediate right of possession.
14.	 ____. Forcible detainer actions prevent protracted litigation by limiting the scope
      of the proceeding so collateral issues not connected with the question of posses-
      sion do not burden or delay the proceeding.
15.	 Forcible Entry and Detainer: Time. Generally, no continuance shall be granted
      in a forcible entry and detainer action for a period longer than 7 days.
16.	 ____: ____. A forcible entry and detainer action is intended to provide a speedy
      and more or less summary remedy.
17.	 ____: ____. In a forcible entry and detainer action, trial is to be held not more
      than 14 days after the date of issuance of the summons.
18.	 Forcible Entry and Detainer: Ejectment: Time. With its accelerated trial
      procedures, a forcible entry and detainer action is intended to avoid much of
                     Nebraska Advance Sheets
	              FEDERAL NAT. MORTGAGE ASSN. v. MARCUZZO	303
	                           Cite as 289 Neb. 301

     the expense and delay incident to the more cumbersome action of ejectment
     formerly employed at common law.
19.	 Forcible Entry and Detainer: Courts: Jurisdiction. The court has authority to
     proceed with the hearing of a forcible entry and detainer action until it is clearly
     established that the question to be determined is one of title.

  Appeal from the District Court for Sarpy County, William B.
Zastera, Judge, on appeal thereto from the County Court for
Sarpy County, Jeffrey J. Funke, Judge. Judgment of District
Court affirmed.

    Douglas W. Ruge, P.C., L.L.O., for appellants.

  Dustin J. Kessler, of Fitzgerald, Schorr, Barmettler &
Brennan, P.C., L.L.O., for appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    Cassel, J.
                        INTRODUCTION
    Our case law requires a court to dismiss a forcible entry and
detainer action upon receiving evidence of the existence of a
title dispute. We must decide whether the rule applies where,
after the defendants had merely alleged the existence of a title
dispute, the plaintiff obtained a continuance without confessing
the nature of a pending district court action. Thus, by the time
the county court was presented with evidence regarding a title
dispute, the district court action had been decided. Because no
evidence of the dispute was presented to the county court until
after it had been resolved, we conclude the county court was
not divested of jurisdiction.

                      BACKGROUND
   Brian S. Marcuzzo and Donna M. Marcuzzo purchased
property in Sarpy County, Nebraska, financed in part by a
promissory note secured by a deed of trust. They subsequently
ceased making payments on the note and received a notice of
default and notice of sale. The property was later conveyed
to Federal National Mortgage Association (FNMA) by trust-
ee’s deed.
    Nebraska Advance Sheets
304	289 NEBRASKA REPORTS



   FNMA filed a forcible entry and detainer complaint against
the Marcuzzos in the county court for Sarpy County. On
April 11, 2012, the Marcuzzos entered an “Appearance for
Jurisdictional Challenge Only.” They alleged that they had
filed an action in the district court for Sarpy County, case No.
CI 12-116, which challenged title in FNMA. The Marcuzzos
therefore claimed that the county court lacked jurisdiction
pursuant to Cummins Mgmt. v. Gilroy.1 No parties appeared
for a hearing on April 17. Thus, no evidence was presented at
that hearing.
   On November 7, 2012, FNMA filed a motion to continue
the county court case. FNMA requested to continue the mat-
ter “until such time as the Sarpy County District Court action,
Case No. CI 12-116, has been decided. Such action in the
District Court has prevented this County Court action from
proceeding.” The bill of exceptions does not contain a hear-
ing on this motion. In an order prepared by FNMA’s counsel,
which repeated the above-quoted language of the motion, the
court ordered that “this action [be] continued until such time as
the District Court action has been decided.”
   On January 29, 2013, FNMA moved for an order setting
a hearing date, stating that the district court action had been
dismissed as to FNMA. The court set the hearing for February
12. At the hearing, the court took judicial notice of the forc-
ible entry and detainer complaint which had attached to it the
deed of trust and trustee’s deed, the notice of service upon
the Marcuzzos, and the 3-day notice to quit. The court also
received four exhibits into evidence. Exhibit 1 was a certified
copy of the trustee’s deed in which Erika Knapstein conveyed
the property to FNMA. Exhibit 2 was the amended complaint
filed in district court by the Marcuzzos against several par-
ties, including two banks, the original trustee, Knapstein, and
FNMA (sued as “Fannie Mae”). The complaint contained sev-
eral causes of action, including quiet title, declaratory judg-
ment, and wrongful foreclosure. Exhibits 3 and 4 were orders
in the district court case entered on January 24. Exhibit 3
granted summary judgment in favor of Knapstein on all causes

 1	
      Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).
                      Nebraska Advance Sheets
	               FEDERAL NAT. MORTGAGE ASSN. v. MARCUZZO	305
	                            Cite as 289 Neb. 301

of action against her. Exhibit 4 granted summary judgment in
favor of FNMA and one of the banks on all causes of action
against them.
    The county court entered an order overruling the Marcuzzos’
oral motion to dismiss. The court stated that “no evidence has
been offered herein that title to the subject property is in dis-
pute; or that this matter has been transformed to an equitable
action to determine title; or that this court needs to determine
title to the property, a determination this court would lack
jurisdiction to make.” Following a later trial at which the
Marcuzzos’ counsel stated that he was “appearing just on
jurisdictional challenge only” and would not be offering any
evidence, the court found in favor of FNMA and ordered a writ
of restitution to be issued.
    The Marcuzzos appealed to the district court. The dis-
trict court reviewed the matter for plain error, because the
Marcuzzos failed to file a statement of errors. The district
court concluded that because the Marcuzzos failed to meet
their burden of establishing that a question of title existed, the
county court had jurisdiction to proceed in the forcible entry
and detainer action. The district court therefore affirmed the
judgment of the county court.
    The Marcuzzos timely appealed, and we moved the case to
our docket under our statutory authority to regulate the case­
loads of the appellate courts of this state.2

                 ASSIGNMENTS OF ERROR
   The Marcuzzos allege that the county court and the district
court erred in ruling that the county court had the power (1) to
continue the forcible entry and detainer action rather than dis-
missing it and (2) to enter the final order on restitution.
   [1] The record does not show that the Marcuzzos filed the
required statement of errors when they appealed the judgment
of the county court to the district court.3 Where no timely
statement of errors is filed in an appeal from a county court to

 2	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
 3	
      See Neb. Ct. R. § 6-1452(A)(7) (rev. 2011).
    Nebraska Advance Sheets
306	289 NEBRASKA REPORTS



a district court, appellate review is limited to plain error.4 Due
to the Marcuzzos’ failure to file the statement of errors, we,
like the district court, review for plain error only.
   [2,3] However, it is the duty of an appellate court to deter-
mine whether it has jurisdiction over the matter before it,
irrespective of whether the issue is raised by the parties.5 If
the court from which an appeal was taken lacked jurisdiction,
then the appellate court acquires no jurisdiction.6 We therefore
consider the Marcuzzos’ assignments of error relating to juris-
diction in the course of our review for plain error.

                   STANDARD OF REVIEW
   [4] The question of jurisdiction is a question of law, which
an appellate court resolves independently of the trial court.7
   [5] Plain error is error plainly evident from the record and
of such a nature that to leave it uncorrected would result in
damage to the integrity, reputation, or fairness of the judi-
cial process.8

                         ANALYSIS
   [6-8] The forcible entry and detainer action is a special
statutory proceeding designed to provide a speedy and sum-
mary method by which the owner of real estate might regain
possession of it from one who had unlawfully and forcibly
entered into and detained possession thereof, or one who, hav-
ing lawfully entered, then unlawfully and forcibly detained
possession.9 Because of its summary nature, the Legislature,
under Neb. Rev. Stat. § 25-21,219 (Reissue 2008), has nar-
rowed the issues that can be tried in a forcible entry and

 4	
      State v. Zimmerman, 19 Neb. App. 451, 810 N.W.2d 167 (2012). See, also,
      Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).
 5	
      See Carney v. Miller, 287 Neb. 400, 842 N.W.2d 782 (2014).
 6	
      See Big John’s Billiards v. State, 283 Neb. 496, 811 N.W.2d 205 (2012).
 7	
      In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).
 8	
      Connelly v. City of Omaha, 284 Neb. 131, 816 N.W.2d 742 (2012).
 9	
      Cummins Mgmt., supra note 1.
                      Nebraska Advance Sheets
	               FEDERAL NAT. MORTGAGE ASSN. v. MARCUZZO	307
	                            Cite as 289 Neb. 301

detainer action to the right of possession and statutorily desig-
nated incidents thereto.10 A forcible entry and detainer action
does not try the question of title, but only the immediate right
of possession.11
   [9,10] If the resolution of a forcible entry and detainer action
requires a court to determine a title dispute, the court must dis-
miss the case for lack of jurisdiction.12 When a forcible entry
and detainer action is ongoing, the mere averment that title is
in dispute in another action involving the same property does
not automatically divest the court hearing the forcible entry
and detainer action of jurisdiction. Instead, the court may pro-
ceed until the evidence discloses that the question involved is
one of title.13
   In order to divest the county court of jurisdiction, there
needed to be evidence that a question of title was at issue. The
Marcuzzos failed to present such evidence, either at the hearing
on April 17, 2012, or in connection with the disposition of the
November 7 motion to continue.
   There was no evidence of a title dispute produced at the
hearing on April 17, 2012. In the Marcuzzos’ “Appearance
for Jurisdictional Challenge Only,” they alleged that their
district court action challenged title in FNMA. But this was
a “mere averment” and was insufficient to divest the county
court of jurisdiction. The record shows that the county court
attempted to hold a hearing shortly after the Marcuzzos filed
their “appearance,” at which hearing the Marcuzzos could have
offered evidence of a title dispute, but no parties appeared.
Consequently, no party produced evidence at that time.
   Approximately 7 months later, FNMA filed a motion to
continue the forcible entry and detainer action until the dis-
trict court action had been decided. The motion stated that the
district court case “prevented” the forcible entry and detainer

10	
      Id.
11	
      Id.
12	
      See id.
13	
      Id.
    Nebraska Advance Sheets
308	289 NEBRASKA REPORTS



action from proceeding, but it did not contain an admis-
sion that a title dispute existed. The motion did not state the
nature of the district court proceeding. The court sustained the
motion. But there is no record of any hearing on this motion,
and the motion itself does not confess the existence of a title
dispute. Here, again, no evidence of a title dispute appears in
the record.
   [11,12] The strongest argument that evidence of a title dis-
pute was presented to the county court surrounds the content
of FNMA’s motion, coupled with the Marcuzzos’ allegation
that the district court case concerned a title dispute. The
motion identified the district court action by its case number,
stated that the district court case “prevented” the forcible
entry and detainer action from proceeding, and requested that
the forcible entry and detainer action be continued until the
district court action had been decided. Perhaps the content
of FNMA’s motion could be regarded as a piece of evidence
to be considered by the court as an extrajudicial or “simple”
admission. An extrajudicial admission is simply an item of
evidence in the mass of evidence adduced during a trial,
admissible in contradiction and impeachment of the present
claim and other evidence of the party making the admis-
sion.14 But we long ago said that a court must find from the
competent evidence whether title to real estate is drawn in
question, and not from the pleadings or from the claims or
pretensions of the parties.15 While from the Marcuzzos’ per-
spective the content of FNMA’s motion might be considered
as evidence, they cannot treat the content of their own plead-
ing as evidence. And FNMA’s motion did not confess the
existence of a title dispute. Thus, the record does not dem-
onstrate that the county court was presented with evidence of
a title dispute at the time of the continuance. Because there
is no bill of exceptions from any hearing on the motion for
continuance, the Marcuzzos have failed to present a record

14	
      Kipf v. Bitner, 150 Neb. 155, 33 N.W.2d 518 (1948).
15	
      Stone v. Blanchard, 87 Neb. 1, 126 N.W. 766 (1910). See, also, Green v.
      Morse, 57 Neb. 391, 77 N.W. 925 (1899).
                      Nebraska Advance Sheets
	               FEDERAL NAT. MORTGAGE ASSN. v. MARCUZZO	309
	                            Cite as 289 Neb. 301

demonstrating that evidence of a title dispute was presented
at that time.16
   The Marcuzzos, relying upon our opinion in Cummins
Mgmt.,17 argue that the county court lacked jurisdiction to
grant the motion to continue. They contend that the demurrer in
Cummins Mgmt. is comparable to FNMA’s motion to continue.
We disagree.
   In Cummins Mgmt., the appellants filed a demurrer to the
petition for forcible entry and detainer, claiming that the court
lacked subject matter jurisdiction because there was a dispute
over who had title to the property. The district court treated
the demurrer as a plea in abatement and suspended the action
until a determination was made in the appellants’ quiet title
action. We stated that because the district court treated the
demurrer as a plea in abatement and granted it, the court must
have determined title to the property was in dispute. Thus,
we concluded that the court should have dismissed the case
for lack of subject matter jurisdiction rather than suspending
the proceedings.
   But there is a critical distinction between the circumstances
of this case and those in Cummins Mgmt. In Cummins Mgmt.,
the court held a hearing on the demurrer/plea in abatement, and
although the record did not show what evidence was offered
in support of the plea in abatement, the trial court determined
that title was in dispute. In contrast, the record in the instant
case does not show that the county court held a hearing on
the motion to continue or that it received evidence at any time
prior to sustaining the motion. And because there was no evi-
dence demonstrating a title dispute, the county court had juris-
diction to sustain FNMA’s motion to continue. The Marcuzzos’
first assignment of error lacks merit.
   The history and summary character of a forcible entry and
detainer action reinforces our conclusion. Over a century ago,

16	
      See Intercall, Inc. v. Egenera, Inc., 284 Neb. 801, 824 N.W.2d 12
      (2012) (it is incumbent upon appellant to present record supporting errors
      assigned; absent such record, appellate court will affirm lower court’s
      decision regarding those errors).
17	
      Cummins Mgmt., supra note 1.
    Nebraska Advance Sheets
310	289 NEBRASKA REPORTS



we stated that if on trial, a forcible entry and detainer action
turns into an action to determine title, the court has no author-
ity to proceed and the case must be dismissed.18 In Cummins
Mgmt.,19 we recognized two reasons for the rule.
    First, the courts initially having original jurisdiction over
forcible entry and detainer actions lacked the authority to try
title.20 At first, only justices of the peace were expressly given
jurisdiction over the subject matter.21 But probate judges were
given authority to exercise the jurisdiction of a justice of the
peace.22 And long ago, we determined that county courts, as
the successors of probate courts, had jurisdiction of actions
for forcible entry and detainer.23 Later, municipal courts were
created and allowed to exercise the jurisdiction of a justice of
the peace.24 It was not until 1984 that a district court—which
had the authority to resolve title disputes—was given original
jurisdiction over forcible entry and detainer actions.25
    [13,14] Second, a forcible entry and detainer action is lim-
ited in scope. Its purpose is to determine the immediate right
of possession.26 “Forcible detainer actions prevent protracted
litigation by limiting the scope of the proceeding so collateral
issues not connected with the question of possession do not
burden or delay the proceeding.”27
    [15-18] Although we conclude that the county court had the
power to continue the matter because there was no evidence of

18	
      See Pettit v. Black, 13 Neb. 142, 12 N.W. 841 (1882). See, also, Jones v.
      Schmidt, 163 Neb. 508, 80 N.W.2d 289 (1957); Lipp v. Hunt, 25 Neb. 91,
      41 N.W. 143 (1888).
19	
      Cummins Mgmt., supra note 1.
20	
      See id.
21	
      See Gen. Stat. ch. 57, §§ 905 and 1019 (1873).
22	
      See id., ch. 14, § 60.
23	
      See Blaco v. Haller, 9 Neb. 149, 1 N.W. 978 (1879).
24	
      See Comp. Stat. §§ 1201 and 1202 (1922).
25	
      See, 1984 Neb. Laws, L.B. 1113; § 25-21,219; Cummins Mgmt., supra
      note 1.
26	
      See Cummins Mgmt., supra note 1.
27	
      35A Am. Jur. 2d Forcible Entry and Detainer § 6 at 890 (2010).
                      Nebraska Advance Sheets
	               FEDERAL NAT. MORTGAGE ASSN. v. MARCUZZO	311
	                            Cite as 289 Neb. 301

a title dispute, we do not condone its granting of an indefinite
continuance. Generally, no continuance shall be granted in a
forcible entry and detainer action for a period longer than 7
days.28 A forcible entry and detainer action is “‘intended to
provide a speedy and more or less summary remedy.’”29 Trial
is to be held not more than 14 days after the date of issuance
of the summons.30 With its accelerated trial procedures, a forc-
ible entry and detainer action “is intended to avoid much of the
expense and delay incident to the more cumbersome action of
ejectment formerly employed at common law.”31 Granting an
extended continuance and allowing the matter to pend defeats
the speedy nature of the remedy.
   The Marcuzzos’ argument that the county court lacked juris-
diction to enter the final order also fails. At the February 12,
2013, hearing, the Marcuzzos finally introduced evidence that
there was an action in district court concerning title to the
property. But by that time, the district court action had been
dismissed as to FNMA. Thus, although there had been a dis-
pute as to title to the property, the evidence did not show that
the dispute was ongoing. Counsel for the Marcuzzos admitted
as much when he stated that “the district court has determined
the rights of the parties, so any issues that we had with them
have already been decided.” Then, at trial, the Marcuzzos
offered no evidence, appearing “just on jurisdictional chal-
lenge only.”
   [19] The county court had the authority to proceed because
at the only time evidence was presented to the county court
regarding a title dispute, the dispute had already been con-
cluded. Thus, at that time, it did not appear that the action
was one to determine a question of title. To the contrary, at
the critical time, the undisputed evidence showed that the por-
tion of the district court proceeding disputing title had been
completed. Long ago, we stated that the court has authority

28	
      See Neb. Rev. Stat. § 25-21,225 (Reissue 2008).
29	
      Sporer v. Herlik, 158 Neb. 644, 649, 64 N.W.2d 342, 346 (1954).
30	
      Neb. Rev. Stat. § 25-21,223 (Reissue 2008).
31	
      35A Am. Jur. 2d, supra note 27.
    Nebraska Advance Sheets
312	289 NEBRASKA REPORTS



to proceed with the hearing of a forcible entry and detainer
action until it is clearly established that the question to be
determined is one of title.32 Because upon trial, the evidence
did not show that the action concerned a present question of
title, the county court had jurisdiction to issue the writ of res-
titution. The Marcuzzos’ second assignment of error also lacks
merit. We find no plain error appearing on the record.
                       CONCLUSION
   Because the Marcuzzos failed to offer evidence of a ques-
tion of title until after that question had been resolved,
the county court properly exercised jurisdiction. We find no
plain error appearing on the record. We therefore affirm the
judgment of the district court, which affirmed the county
court’s judgment.
                                                  Affirmed.

32	
      See Pettit, supra note 18.